Recent developments in the international situation have aroused hopes. The agreements concerning peace and co-operation reached in areas of tension in the world; the dialog to bring about greater equality and justice in trade and co-operation between rich and developing countries initiated at the sixth special session on raw materials and development; the victory of progressive forces in certain parts of the world as on 25 April in Portugal, when the Portuguese people triumphed over fascism; and the troop disengagement agreements in Sinai and the Golan Heights aimed at achieving a peaceful settlement of the Middle East crisis, are all events which mark an important stage in the liberation struggle of the peoples.
93.	However, while we are gratified at these developments we must recognize that there are still many hot-beds of tension.
94.	In the Middle East the disengagement agreements binding the parties in no way get to the root of the problem, and a great deal remains to be done to bring about a just and lasting peace in that area. Here, any peace settlement which does not take into account the fate of the Palestinian people and the restoration of their rights will not encompass the basic elements of the fundamental problem of the area.
95.	When weSnention Palestine we are hardly thinking of the notoriety which the vicissitudes of history have conferred on the place. Our hearts, our attachment, our respect and our unconditional support go straight to this nation of martyrs, victim of oppression and deprivation, a people whose right to life would be denied.
96.	In the Mediterranean, it is Cyprus which has been the scene of a bloody confrontation. As we have said here and elsewhere, the internal affairs of every country must be managed by its people without any foreign intervention. This principle must prevail in any solution to the tragedy of Cyprus.
97.	South-East Asia still remains a source of concern to the international community. The elementary and inalienable rights of the peoples are being made the subject of deals and bargaining and the chances of peace there continue to be jeopardized.
98.	The obstinate resistance of the regimes of Phnom Penh and Saigon to the liberation forces regrettably removes any grounds for optimism. The greatest good which could be done by those who support Lon Nol in Cambodia would be to stop all aid to his regime which has amply demonstrated its unpopularity, and to recognize as the only legitimate Government, that of Prince Norodom Sihanouk.
99.	In Viet Nam, the situation remains critical and requires an urgent solution before it is too late. The hopes aroused by the Paris agreements are vanishing with every passing day in the face of the flagrant and repeated violations of clause of those agreements by the Saigon regime, which is still being supported and strengthened against the liberation forces.
100.	In the Korean peninsula, as has been stated and continued by the Korean people themselves, re-unification should be brought about with independence without recourse to force or outside intervention. Hence, the United Nations should recall and withdraw all troops stationed under its flag in South Korea. The continued maintenance of these troops is contrary to the rights and aspirations of the Korean people and makes no contribution to bringing this people closer to national unity and reconciliation.
101.	These are situations -just to mention a few- fraught with consequences that have a dangerous effect on the prospects for peace. Peace can last only if it is founded on the solid foundation of justice, because without justice the world may well be compared to a house built on sand which collapses when the slightest crack appears.
102.	Mr. President, at this stage of the discussion, permit me to associate myself with previous speakers in conveying to you our warm congratulations on your election and expressing to you our great pleasure at seeing you in this important post at this session. Your ability, your vast experience, your great knowledge of the questions which are of concern today to our Organization, confirm us in our faith that, under your Presidency, this session will be crowned with success.
103.	I could not fail to take this opportunity to pay a well-deserved tribute to the President of the twenty- eighth session, Mr. Leopoldo Benites of Ecuador, who discharged his functions with such authority, skill and devotion and with such a high sense of responsibility.
104.	May we also take this opportunity to repeat our great appreciation to the Secretary-General, Mr, Kurt Waldheim, for the many efforts he has made in such a short time to advance the cause of understanding among peoples and peace and justice throughout the world. He may be assured of our full co-operation and support.
105.	It is quite natural for us to rejoice at the admission of the People's Republic of Bangladesh and Grenada to the family of the United Nations. The achievement of their independence and their admission to the United Nations represent another victory for the ideals of our Organization. It is also a reaffirmation of the right of peoples to self-determination and independence. We are counting on close co-operation and collaboration with the delegations of both countries.
106.	My delegation cannot express with sufficient force or the right words the deep satisfaction we feel at the admission of the sister Republic of Guinea- Bissau to the United Nations; for that event represents the culmination of the constant ardent appeals of my people and Government made over the course of many years, in many forums, ranging from the General Assembly to meetings and deliberations of other international organizations, conferences and seminars.
107.	These feelings are inspired by the common destiny and active solidarity binding the peoples of Africa, not to mention the unreserved adherence of the Democratic Party of Guinea to their cause and its sincere and unconditional support for the right of peoples to self-determination.
108.	Nor can I conceal my deep emotion in recalling our sheer jubilation at the recognition of the victory of the Partido Africano da Independencia da Guine e Cabo Verde [PAIGC], a universal recognition of inde-pendence which, far from being a mere act of kindness, is rather an acquiescence in the conquest by the valiant people of Guinea-Bissau of its right to join the community of sovereign nations which is our Organization. We wish also to extend our gratitude to all those who, throughout the struggle, were unstinting in their support and encouragement.
109.	The independence of Guinea-Bissau has been a dramatic achievement, the background to which was a veritable tapestry of tribulation and suffering, sacrifice and bloodshed, which only unswerving devotion to the cause of liberty and a rare tenacity and courage can really account for. Among those martyrs to the sacred cause, those fighters, living or dead, there stands out as an undying memory and source of inspiration an eminent figure in the world struggle for the emancipation of peoples, one who has been seen and heard at all international meetings devoted to the problems of Africa and its oppressed: an incomparable military leader, a statesman of rare nobility and a tireless pilgrim for peace, Amilcar Cabral, whose memory we devoutly honor.
110.	The United Nations must now do for others what it has done for Guinea-Bissau, and what it is in duty-bound to continue to do. To achieve universality, the Organization's task, objective and obligation is to wage a continuous struggle to see to it that the interests of States and peoples be given the highest priority on the agenda of all proceedings that require decision making.
111.	The developments in Portugal confirm, beyond the shadow of a doubt and in themselves, the justness of the struggle and of wars of national liberation, and of the continuation of unrelenting pressure, which are sources of decency and constructive realism capable of surviving the longest nights.
112.	The process begun by the liberation movements has opened a new chapter in Portugal's history and has ushered in a new era -an era of dynamism that instills in the people and progressive forces of that country, the natural allies of the African peoples, a sense of history and a taste for restored liberty and reconquered human dignity, and the need to preserve democracy. Amilcar Cabral was right in saying that it was through the liberation struggle that the African Territories under Portuguese domination, in liberating themselves, would be freeing Portugal from fascism.
113.	Experience has taught us that the liberation movements are more than ready to assume their responsibilities, particularly at a time when confidence and good faith are essential for an effort to put an end to centuries of colonization which have left behind them nothing but a dismal record of acts of genocide and sinister, cold-blooded crimes.
114.	While it is true that the Portuguese people and armed forces movement as a whole, have unreservedly rejected fascism, it is still more true that, in organizing their resistance and in taking up arms, the peoples of the Territories under Portuguese domination have unequivocally given notice to Portugal and the world of their unshakable will to put an end to servitude.
115.	To preserve the intent of the agreements reached between the Frente de Libertaao de Mozambique [FRELIMO] and Portugal agreements whereby the Portuguese Government solemnly undertakes to guarantee the security and territorial integrity of Mozambique in order finally to lead it to independence on 25 June 1975, it is important that the guarantor Power and the international community constantly bear in mind that the advocates of colonization who were behind the terrorism which we deplored in Lourenzo Marques and in the other large urban centers of the country would not hesitate, given the opportunity, to bring about what was inflicted on Africa in 1960 and 1962 in two of its countries, during and after the liberation struggle. Indeed, the protection and complicity enjoyed by the die-hards in well-known influential circles in Salisbury and Pretoria can hardly reassure us.
116.	For Mozambique, Angola, the Cape Verde Islands, Sao Tome and Principe, there is only one thing that matters: total and immediate independence. As it was so well put by President Ahmed Sekou Toure, "Liberty is non-negotiable: it is a right". Indeed, independence will not be given to those peoples: they will win it by themselves.
117.	While it is undeniably true that the action of the young officers fully. Satisfied the legitimate aspirations of the people to rid themselves of fascism, the Portuguese right wing, through subtle maneuvers, is trying to compromise, as least partially, the victory of the Portuguese people, which is a consequence of the other victories of the peoples of Africa. In this situation, we know that the Portuguese people are organizing themselves into political parties and that they are now working towards the building of a genuine democracy.
118.	We reaffirm that the present successful stage of the anti-colonial struggle -and we want this to be so, determined as we are to contribute to it by all means at our disposal, as we have always done - marks what, without overstating the case, can be called the beginning of the end. We have considered it an offensive, a single movement on a single front, where any success or break-through in one sector leads to successes and victories in others. Peace and liberty cannot stand in isolation. That is why we must not permit the creation of a situation in which there is progress in one area but stagnation elsewhere. It is consequently important that after the radical change that has occurred in what were the Portuguese colonies, our collective efforts should be concentrated with ever more conviction and political will on Zimbabwe,
Namibia and apartheid in South Africa, where inter-national imperialism, realizing every day more and more the magnitude of the natural resources and potential of those Territories, is fostering a more widespread policy of genocide which would reduce what remains of the African peoples to the status of mere third-class citizens deprived of all rights.
119.	Africa would not be surprised if tomorrow, in accordance with the poles of interest as we can discern them on the current geo-political map of the exploitation of southern Africa, the systematic Balkanization of this region were undertaken at the very moment when Mozambique and Angola are to achieve independence.
120.	We are only too sensitive to what happens in this strategic region, where the scope of the international economic interests at stake has direct repercussions on the military involvement of certain great Powers in the Indian Ocean, and continuously conjures up the specter before us of a possible partition of the emergent States, a partition that could be used for a control so ominous for the balance in Africa, particularly that area of Africa where structures are already very fragile. It is no accident that whichever way you turn you find the same forces supported by the same metropolitan countries attempting to perpetuate their grip on these sensitive regions
121.	Is it not revealing that just a few months after the coming to power of the Portuguese military junta we are witnessing new imperialist maneuvers the sole purpose of which is to mortgage the inalienable rights of the peoples of the so-called Portuguese territories to liberty? The formation of a so-called liberation front of the enclave of Cabinda, a movement not recognized by the Organization of African Unity [OAU], is surely a constituent part of a new strategy of imperialism which would lead to the balkanization of Angola and which recalls to us the sad realities of the recent past: the tragedies of Katanga and Biafra.
122.	That is the meaning of a, situation that we have ceaselessly denounced, namely, that imperialism will never cheerfully agree to its own defeat in the so- called Portuguese territories, and that it will attempt the impossible to keep itself in power through its agents.
123.	Solidly behind the struggle of the heroic people of Angola, so honorably led by the Movimento Popular de Libertao de Angola [MPLA ] in " e spirit of African liberty and dignity, the Government of the Republic of Guinea condemns such machinations and holds the Fascist element of the Portuguese military junta and its imperialist allies in the North Atlantic Treaty Organization [NATO] alone responsible for this situation.
124.	We would clarify our position on the colonial question and say that we are in favor of Africa having a greater capacity to protect itself and to meet the various dangers which continue to beset it as if it were only a field of experimentation.
125.	To come back to the responsibility of the United Nations, it is regrettable that a name such as that of Namibia, where the situation is getting gradually worse, is considered to reflect the failure of our Organization rather than the perverse blindness of an imperialist structure, persecuting, exploiting and murdering so many of our people on the soil of their ancestors. The case of Namibia, where the mandate of the United Nations High Commissioner for Namibia is to expire without the slightest improvement in the status quo, is sufficient to indicate the urgency and firmness with which the United Nations must act if this Organization wishes- to preserve its authority, its mandate and its purpose.
126.	For us, mention of the situation along the Mozambique Canal and the southern third of Africa involves mention of the situation that we are witnessing along the shores of the Indian Ocean, where the people of the Comoros, in unity and territorial integrity, wish to take charge fully of their own destiny without any insidious subjugation. |4 this regard, and recalling the declaration of 26 August last of the Government of the administering Power of the Comoros, a declaration to the effect that the consultation of the population on the independence of the Archipelago would take due account of the natural identity of the territory, that is to say, its geographical frontiers, excluding a plurality of statuses for the different islands, my delegation considers that in order to give logical effect to such a view, it is essential to permit the return of all Comorian citizens residing outside their country.
127.	Within the same context, we hope that the process of decolonization begun in the Comoros will be extended to what is known as French Somalia, as well as to the other colonial territories in Africa and elsewhere.
128.	The so-called Spanish Sahara remains a problem and a matter of concern to African countries, and to all peoples who love peace and justice. That is why my delegation takes sincere pleasure in the spirit of lofty understanding which our brothers in Morocco and Mauritania have displayed in their statements on this problem.
129.	Africa can count on the habitual wisdom and the competence of the International Court of Justice in reaching a just solution of this problem. However, the Republic of Guinea, faithful to the ideal of justice which inspires all peoples, faithful above all to its so often repeated determination to tolerate no foreign occupation of any fragment of our continent, will continue to work by the side of all peace-loving peoples and demonstrate vigorously to the Spanish Government that it is time, high time, to return to the so- called Spanish Sahara its long-denied liberty. We are sure that by so doing the Spanish Government will win a worthy place of history, and will thus guarantee the future of its interests in that territory, restored to its proper owners, who will freely make their own decisions.
130.	We also wish to recall that we share the concerns of all those countries that have coasts on the Indian Ocean, which has been declared a zone of peace [resolution 2832 (XXVI)], and which should be one. In this regard, in accordance with resolution 3080 (XXVIII), whereby the General Assembly calls upon the great Powers to halt the escalation and expansion of their military presence in the Indian Ocean, to eliminate from this region all bases and military installations, and to co-operate to this end with the Ad Hoc Committee set up by resolution 2992 (XXVII), my delegation firmly supports the appeal addressed by the coastal States of the Indian Ocean to the United States and the United Kingdom to give up their project to enlarge the naval air base on the island of Diego Garcia, the dismantling of which should and indeed must be contemplated in the interest of the peace and security of the peoples of that region.
131.	Within the same context, and to a large extent, all the great Powers, taken individually or collectively, must put an end to their search for zones of influence, which today has led to the proliferation of military bases throughout the world. This state of affairs, far from solving the problems posed by the competition, not to say the rivalry, which persists among the great Powers, is a dangerous threat to international peace and security , the strengthening of which is more than ever necessary given the current concerns of the peoples of the third world, who need to wage their battle for economic and social progress in peace and harmony.
132.	The events which have occurred in Africa, more particularly in the Territories administered by Portugal, show that the independence of colonial peoples is an inexorable process. Respect for this process is a sure guarantee of the improvement of international relations in the sense that it makes possible the evolution and development of the universal community in the most rational and peaceful way. For history is not made up of intentions or promises, but rather of specific facts which mold the processes of history and determine its successive phases of development towards the accomplishment of the destiny of each striving nation.
133.	If we are able to remember, it is because we are able to hope. And it is thus that we remain open to all currents of thought which, through effort and action, subscribe effectively and democratically to the principle of dignity. That is why, believing that detente is not something which merely happens to suit private interests, we believe it will strengthen human understanding in the service of the full realization of man's destiny.
134.	We want peace and development for ourselves and others; we hope for happiness, as does everyone. The third world, too, wishes this the third world which has hardly had time to stanch the wounds of the last war but is drawn away from that task by the sounds of new wars.
135.	Learning the lessons of the Third United Nations Conference on the Law of the Sea, held recently at Caracas, particularly on the problem of the regime to govern the sea-bed, it is interesting to recall that today more than in the past national sovereignty of States seems to embrace an ever wider field. It is well known that positive international law sanctions this and that the sovereignty of a State applies to the national territory and the air space above it, all delimited by de facto or de jure frontiers of the State in question. The juridical protection and determination of this status is of extreme political and strategic importance for the international community. To delimit the zone of territorial waters over which there shall be full and unobstructed exercise of State sovereignty has become one of the most imperative concerns of States and of the international community.
136.	The Republic of Guinea, for its part, in 1964, delimited its territorial zone, which it considers to be a zone having a direct bearing on its security and the development of its economy. In this very territorial zone it has been carrying on important prospecting work, both on fishing resources and on mineral and energy resources, which has led most happily for the future of our people to discoveries of immense economic potential, whose exploitation is reflected in the priorities in our five-year economic and social development plan. Now, it is at the very time when we are linking and will continue legitimately to link these discoveries with our prospects for rapid economic growth that we see the organization and intensification of an all-out movement by certain Powers designed to reduce the ocean space of States.
137.	In any case, the Republic of Guinea reaffirms that it will not reduce, under any pressure or for any reason whatsoever, its minimum limit of 130 nautical miles of territorial sea -confused here with the economic zone. Conscious of the need for international communications and trade, Guinea will, however, grant freedom of navigation to nations, individuals and corporate entities which ask for it, just as it will facilitate the laying of submarine cables and pipelines. We recall that our country has never impeded freedom of navigation, which certain maritime Powers have abused by bringing into our territorial waters a number of pirate trawlers to engage in the systematic pillaging of our fishing resources and thus threaten criminally to deplete our fishing zones. But, if we do not have the right to mortgage the future of our people by permitting this exploitation under any condition, we are very much aware of the economic interdependence of all nations and the fact that our fate is indissolubly linked with that of mankind.
138.	The sixth special session of the General Assembly on primary commodities and development was a decisive turning-point in the history of our Organization. We heard representatives of developing nations which, in spite of their persevering efforts to ensure the rapid economic development of their countries, are thwarted in their determination by the persistent inequality which prevails in international economic relations. The international economic order will continue to be detrimental to developing countries and is being marked by an aggravation of the existing inequality in the rates of economic growth in developed countries as compared with the developing countries. Attempts to counter this disastrous trend have really not produced any satisfactory results.
139.	The main difficulty lies in the selfishness of the most highly developed countries which are unwilling to give up their privileges and refuse to change a system which promotes their own prosperity at the expense of the countries that produce primary commodities. The disappointing results of the first United Nations Development Decade are familiar to everyone. The Second Decade does not seem to be giving any further grounds for hope. The disruption resulting from this disparity in the distribution of wealth may have even more sinister effects on the whole of the international equilibrium, and the crises that have already occurred in the energy field attest to the depth of the malaise which is a feature of the present international situation.
140.	The monetary crisis that we are now witnessing has had a most adverse effect on developing countries, while the responsibility for it lies exclusively with the industrialized countries, which alone should bear its consequences, In the circumstances, it would be an illusion to expect short of a miracle any reduction in the gap which at present exists between the industrialized and the developing countries by the mere growth of a few sectors of the economy of the latter. Faced with the depletion of the world's natural wealth and over-consumption which profits only one side, the developing nations which own vast quantities of most of the primary commodities necessary for the survival of the imperialist economies are ever more exploited and sometimes even plundered. The gap which separates them from the industrialized Powers far from narrowing, is getting wider and deeper, and they know it.
141.	The situation thus created and the long experience accumulated by the developing countries in the course of their arduous struggle for independence and sovereignty have now led these peoples both to an awareness of their state as proletarian nations which are becoming ever more proletarized and at the same time to the conviction that they can change everything.
142.	The international community is now undeniably approaching a new stage in its history: a radical challenge now exists to an economic order that has become outmoded. As was so correctly written by President Ahmed Sekou Toure: "We must deliberately break out of the present situation. To do this, what we need it not evolution but revolution." We need this to permit the establishment of a new economic and trading order in the interest of all peoples. No matter how remote the victory may be, its inevitability mobilizes us ever further for the sake of the noble ideals of justice which it implies.
143.	Another aspect of the problem of development was raised quite recently by the World Population Conference at Bucharest. Much was made of the "population explosion" factor as a danger which might slow down the economic and social development of third-world countries. The revolutionary people of Guinea places the human element above everything else as an expression of the existence of peoples and of the worth of the individual which is an important social component.
144.	The economic imbalance that has been mentioned and the inadequacy of resources in face of the immense needs of peoples are problems deriving from the failure of the systems of distribution of wealth available to mankind to adapt to the real requirements of harmonious democratic progress. As a result, from the strictly demographic point of view, the developing countries must have a predominantly young population. Such a structure will make it possible effectively to place demography at the service of development. Hence, in our view, it follows that the question is far from being solely a demographic problem but, rather, the result of a whole complex of problems of development and planning and the utilization of human resources. It is there that the remedy is to be applied.
145.	In the final analysis, concrete action and a historically just solution for the countries with under-developed productive power can only mean an all-out struggle to reduce the death rate to a minimum and to intensify education and professional training, all based upon planning, which alone can reflect the scientific organization of labor.
146.	The Guinean Revolution has chosen to make the economy its revolutionary policy and not the politics of its economy. That is why economic problems must be studied in relation to the real needs of the peoples. But imperialism and capitalism always make use of the economy, not to liberate peoples, but to exploit them. To that policy the Republic of Guinea will never stop saying "No".
147.	In conclusion, my delegation would like to state once again the need to overhaul the Charter of the United Nations. That need is all the more urgent because our Organization, which had 52 Members when it was created, now has 138, of which three fourths are from the third world. The United Nations, conceived as an instrument to serve mankind, must take account of the economic, political and social development of mankind and must not remain a frozen, rigid institution in a world in perpetual flux. That is why the Republic of Guinea will continue to condemn the well-known veto right, whose continued existence amply demonstrates the lack of democracy that unfortunately still marks our Organization, which is supposed to be democratic and just.
148.	The delegation of Guinea, faithful to its fundamental political views, to its ideals of true freedom, peace, justice and democratic and social progress, will make its full and whole-hearted contribution to the work of this session.
